DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathaniel McQueen (Reg # 53,308) on 06/17/2022.  The examiner’s amendment cancels claims 12-20, and changes dependency of claims 9-11 to depend on claim 1.
In claim 9, please replace as follows:
“9. (Currently Amended) The surface-mount inductor according to claim 1, wherein:
the molded body has a rectangular shape having upper and bottom surfaces opposite to each other and four side surfaces, and 
the lead-out end parts at both ends are respectively exposed on first and second side surfaces opposite to each other.”
In claim 10, please replace as follows: 
“10. (Currently Amended) The surface-mount inductor according to claim 1, wherein the first plating layer has a mesh structure.”  
In claim 11, please replace as follows: 
“11. (Currently Amended) The surface-mount inductor according to claim 1, wherein the first plating layer has a slit structure.”  
Cancel claims 12-20.
Allowable Subject Matter
Claims 1 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a surface-mount inductor comprising: 
a molded body containing a metal magnetic powder; 
at least one coil buried in the molded body such that lead-out end parts at both ends of the coil are at least partially exposed on a surface of the molded body; and 
an external terminal formed over an exposed surface of each of the lead-out end parts and a metal magnetic powder exposed portion formed at least around the exposed surface, the external terminal at least including a first plating layer formed over the metal magnetic powder exposed portion and the exposed surface of the lead-out end part, and a conductive paste layer formed on the first plating layer and made of a solidified conductive paste
wherein the external terminal includes the first plating layer, the conductive paste layer, and 
a second plating layer formed on the conductive paste layer, 
the conductive paste layer has one or more conductive-paste-layer non-formation regions, and 
the first plating layer and the second plating layer are directly bonded in the conductive- paste-layer non-formation regions.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 4-11 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
7/05/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837